Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-10 and 12-22 are pending.
Claims 2 and 11 are cancelled.
Claims 21-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 depends on cancelled claim 11.  For examination purposes, claim 12 will be treated as dependent on claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kavak, WO 2018/100437, June 6, 2018  in view of Jain et al., US Pub. 2014/0105029 (hereinafter Jain).

With respect to claim 1, Kavak teaches a method comprising:
receiving, by a software-defined networking (SDN) cabling validation engine (fig. 2, CME 204; [0040]-[0041]), a user-defined cabling plan for a computer network, the user-defined a request is received to add a network device or network link to a network. For example, the request for the addition of the network device or network link might be generated by a network administrator based on a determination that additional network resources are needed (e.g., due to bandwidth constraints, network congestion, network policies, etc.)”; [0030], addition of one or more network devices);
determining, by an SDN controller (fig. 2, SDN Controller 202) for the computer network using a discovery protocol, a physical cabling topology for the computer network, wherein the physical cabling topology includes a plurality of actual connections of the network devices in the computer network ([0059], The CME 204 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208”; fig. 3, in block 316, SDN controller displays graphically the physical network topology; [0062], “At block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology”; see also [0038]; [0041]-[0042] and [0073]), and wherein the SDN controller is logically centralized and physically distributed and configured to construct an overlay virtual network on an underlay network formed by the physical cabling topology (fig. 5D, centralized and Distributed approach; [0101], “While Figure 5D shows the distributed approach 572 separate from the centralized approach 574, the effort of network control may be distributed differently or the two combined in certain embodiments of the invention. For example: 1) embodiments may generally use the centralized approach (SDN) 574, but have certain functions delegated to the NEs (e.g., the distributed approach may be used to implement one or more of fault monitoring, performance monitoring, protection switching, and primitives for neighbor and/or topology discovery); or 2) embodiments of the invention may perform neighbor discovery and topology discovery via both the centralized control plane and the distributed protocols, and the results compared to raise exceptions where they do not agree. Such overlay networks (with the NEs 570A-H of the data plane 580 being the underlay network)) for the application(s) 588”;  See also [0059]);
determining, by the SDN cabling validation engine, a difference (validation) between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network (fig. 3, block 310 –SDN controller performs wiring validation; [0061], “At block 310, in response to receiving the LLDP message, the SDN controller performs wiring validation based on a network design policy”; [0065], “At block 404, the SDN controller determines whether the network link satisfies a network design policy specified for the network. In an embodiment, the network design policy includes rules relating to the topology of the physical network”; [0067], e.g. of rules that may be included in the network design policy); and 
outputting, by the SDN cabling validation engine, an indication of a difference (validation) between the user-defined cabling plan and the network design policy ([0061], “At a high level, if the wiring validation is successful, then the SDN controller sends additional configuration to the network device at block 312. If the wiring validation is not successful, then at block 314 the SDN controller blocks the network device from operation, blocks the network link from operation, generates an alert, or combinations thereof”; fig. 3, block 316 –graphical display showing links that violate and links that does not violate any network design policy; See also: [0062]; [0069] & [0071]).
Kavak teaches determining, a difference/validation between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network, and outputting, by the SDN cabling validation engine, an indication of a difference (validation) between the user-defined cabling plan and the network design policy, but is silent on “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”.
However, Jain teaches determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology (fig. 4; [0052], “[…] detecting a cabling error based on a cable plan […] At step 44, the local switch 10 stores the cable plan (e.g., relevant link information for local switch) in its memory. As described above, the cable plan may be stored in a local cache with entries for each physical connection between the local network device and remote link peers. The physical connectivity manager 16 listens for link layer advertisements received from link peers (step 46). The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52); and 
outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology ([0052], “As described above for the first embodiment, if a cabling error is identified, the link adjacency is not brought up and a cabling mismatch error is logged. Other action may be taken including transmitting an SNMP trap message or script invocation, as previously discussed”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).

  
With respect to claim 10, Kavak teaches a system (figs. 1-3) comprising: 
a plurality of network devices (fig. 2, network devices 210) that form a computer network (figs. 2 & 5A) that are interconnected by physical cabling (figs. 1-2 and 5A shows physical connectivity via cabling – “Physical Devices And Physical Connectivity” as labelled in fig. 5A; [0077], “Figure 5A illustrates connectivity between network devices (NDs) within an exemplary network, as well as three exemplary implementations of the NDs……….. These NDs are physical devices, and the connectivity between these NDs can be wireless or wired (often referred to as a link); [0040], “a CME 204 enables the configuration, wiring validation, and service provisioning for network devices (e.g., network devices 210) and physical network links added, modified, or removed among devices of a network”);
a software-defined networking (SDN) controller (fig. 2, SDN Controller 202) configured to determine, using a discovery protocol, a physical cabling topology of the physical cabling for the computer network, wherein the physical cabling topology includes a plurality of actual connections of the network devices in the computer network ([0059], The CME 204 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208”; fig. 3, in block 316, SDN controller displays graphically the physical network topology; [0062], “At block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology”; see also [0038]; [0041]-[0042] and [0073]), wherein the SDN controller is logically centralized and physically distributed and configured to construct an For example: 1) embodiments may generally use the centralized approach (SDN) 574, but have certain functions delegated to the NEs (e.g., the distributed approach may be used to implement one or more of fault monitoring, performance monitoring, protection switching, and primitives for neighbor and/or topology discovery); or 2) embodiments of the invention may perform neighbor discovery and topology discovery via both the centralized control plane and the distributed protocols, and the results compared to raise exceptions where they do not agree. Such embodiments are generally considered to fall under the centralized approach 574, but may also be considered a hybrid approach”; [00100], “The centralized control plane 576 has the ability to form virtual networks 592 (sometimes referred to as a logical forwarding plane, network services, or overlay networks (with the NEs 570A-H of the data plane 580 being the underlay network)) for the application(s) 588”;  See also [0059]), and 
an SDN cabling validation engine (fig. 2, CME 204; [0040]-[0041]) configured to: 
receive a user-defined cabling plan for the computer network, the user-defined cabling plan including a plurality of proposed connections for network devices in the computer network (computer network  shown in figs. 2 & 5A) (fig. 3, block 302; [0046], “At block 302, a request is received to add a network device or network link to a network. For example, the request for the addition of the network device or network link might be generated by a network administrator based on a determination that additional network resources are needed (e.g., due to bandwidth constraints, network congestion, network policies, etc.)”; [0030], addition of one or more network devices);
receive information indicative of the physical cabling topology ([fig. 3, block 308; [0059], the network device sends an LLDP notification which is received by the SDN controller. In one he CME 204 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208……”;  fig. 3, block 316 shows a graphical display of physical cabling topology);
determine a difference (validation) between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network (fig. 3, block 310 –SDN controller performs wiring validation; [0061], “At block 310, in response to receiving the LLDP message, the SDN controller performs wiring validation based on a network design policy”; [0065], “At block 404, the SDN controller determines whether the network link satisfies a network design policy specified for the network. In an embodiment, the network design policy includes rules relating to the topology of the physical network”; [0067], e.g. of rules that may be included in the network design policy); and 
output an indication of a difference (validation) between the user-defined cabling plan and the network design policy ([0061], “At a high level, if the wiring validation is successful, then the SDN controller sends additional configuration to the network device at block 312. If the wiring validation is not successful, then at block 314 the SDN controller blocks the network device from operation, blocks the network link from operation, generates an alert, or combinations thereof”; fig. 3, block 316 –graphical display showing links that violate and links that does not violate any network design policy; See also: [0062]; [0069] & [0071]).
Kavak teaches determining, a difference/validation between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network, and outputting an indication of a difference (validation) between the user-defined cabling plan and the network design policy, but is silent on “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”.
However, Jain teaches determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology (fig. 4; [0052], “[…] detecting a cabling error based on a cable plan […] At step 44, the local switch 10 stores the cable plan (e.g., relevant link information for local switch) in its memory. As described above, the cable plan may be stored in a local cache with entries for each physical connection between the local network device and remote link peers. The physical connectivity manager 16 listens for link layer advertisements received from link peers (step 46). The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52); and 
outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology ([0052], “As described above for the first embodiment, if a cabling error is identified, the link adjacency is not brought up and a cabling mismatch error is logged. Other action may be taken including transmitting an SNMP trap message or script invocation, as previously discussed”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”, 


With respect to claim 19, Kavak teaches a non-transitory computer-readable storage medium ([0008]; claim 13) comprising instructions for causing programmable processing circuitry to: 
receiving  a user-defined cabling plan for a computer network, the user-defined cabling plan including a plurality of proposed connections for network devices in the computer network (computer network  shown in figs. 2 & 5A) (fig. 3, block 302; [0046], “At block 302, a request is received to add a network device or network link to a network. For example, the request for the addition of the network device or network link might be generated by a network administrator based on a determination that additional network resources are needed (e.g., due to bandwidth constraints, network congestion, network policies, etc.)”; [0030], addition of one or more network devices);
receive information indicative of a physical cabling topology determined by a software-defined networking (SDN) controller (fig. 2, SDN Controller 202) using a discovery protocol, wherein the physical cabling topology includes a plurality of actual connections of the network devices in the computer network ([fig. 3, block 308; [0059], The CME 204 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208”; fig. 3, in block 316, SDN controller displays graphically the physical network topology; [0062], “At block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology”; see also [0038]; [0041]-[0042] and [0073]), wherein the SDN controller is logically centralized and physically distributed and configured to construct an overlay virtual network on an underlay network formed by the physical cabling topology (fig. 5D, centralized and Distributed approach; [0101], “While Figure 5D shows the distributed approach 572 separate from the For example: 1) embodiments may generally use the centralized approach (SDN) 574, but have certain functions delegated to the NEs (e.g., the distributed approach may be used to implement one or more of fault monitoring, performance monitoring, protection switching, and primitives for neighbor and/or topology discovery); or 2) embodiments of the invention may perform neighbor discovery and topology discovery via both the centralized control plane and the distributed protocols, and the results compared to raise exceptions where they do not agree. Such embodiments are generally considered to fall under the centralized approach 574, but may also be considered a hybrid approach”; [00100], “The centralized control plane 576 has the ability to form virtual networks 592 (sometimes referred to as a logical forwarding plane, network services, or overlay networks (with the NEs 570A-H of the data plane 580 being the underlay network)) for the application(s) 588”;  See also [0059]);
determine a difference (validation) between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network (fig. 3, block 310 –SDN controller performs wiring validation; [0061], “At block 310, in response to receiving the LLDP message, the SDN controller performs wiring validation based on a network design policy”; [0065], “At block 404, the SDN controller determines whether the network link satisfies a network design policy specified for the network. In an embodiment, the network design policy includes rules relating to the topology of the physical network”; [0067], e.g. of rules that may be included in the network design policy); and 
output an indication of a difference (validation) between the user-defined cabling plan and the network design policy ([0061], “At a high level, if the wiring validation is successful, then the SDN controller sends additional configuration to the network device at block 312. If the wiring validation is not successful, then at block 314 the SDN controller blocks the network device from operation, blocks the network link from operation, generates an alert, or combinations thereof”; fig. 3, block 316 –graphical display showing links that violate and links that does not violate any network design policy; See also: [0062]; [0069] & [0071]).
Kavak teaches determining, a difference/validation between the plurality of proposed connections of the user-defined cabling plan and a network design policy which includes rules relating to the topology of the physical network, and outputting an indication of a difference (validation) between the user-defined cabling plan and the network design policy, but is silent on “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”.
However, Jain teaches determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology (fig. 4; [0052], “[…] detecting a cabling error based on a cable plan […] At step 44, the local switch 10 stores the cable plan (e.g., relevant link information for local switch) in its memory. As described above, the cable plan may be stored in a local cache with entries for each physical connection between the local network device and remote link peers. The physical connectivity manager 16 listens for link layer advertisements received from link peers (step 46). The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52); and 
a cabling mismatch error is logged. Other action may be taken including transmitting an SNMP trap message or script invocation, as previously discussed”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “determining a difference between the plurality of proposed connections of the user-defined cabling plan and the plurality of actual connections of the physical cabling topology; and outputting an indication of the difference between the user-defined cabling plan and the physical cabling topology”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).


With respect to claim 3, Kavak is silent on  “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises, determining that a first proposed  connection in the user-defined cabling plan is missing from the physical cabling topology”.
However, Jain teaches wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises, determining that a first proposed connection in the user-defined cabling plan is missing from the physical cabling topology ([0052], “The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the  If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52)”,  if a connection is missing, the received link information will not match the stored cable plan and a cabling error is identified).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises, determining that a first proposed  connection in the user-defined cabling plan is missing from the physical cabling topology”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).


With respect to claims 4 and 13, Kavak is silent on “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of:
a mismatch between two connected network devices in the computer network 
a mismatch in a port of a first network device in the computer network indicated in the user-defined cabling plan and a port of the first network device according to the physical cabling topology;
a mismatch in an attribute for a second network device in the computer network indicated in the user-defined cabling plan and an attribute of the second first network device according to the physical cabling topology;
a mismatch in an operating system release for a third network device in the computer network indicated in the user-defined cabling plan and an operating system release for the third network device according to the physical cabling topology; or
a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections”.
However, Jain teaches wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of:
a mismatch between two connected network devices in the computer network 
a mismatch in a port of a first network device in the computer network indicated in the user-defined cabling plan and a port of the first network device according to the physical cabling topology ([0052], “The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52)”, if a connection is missing, the received link information will not match the stored cable plan and a cabling error is identified);
a mismatch in an attribute for a second network device in the computer network indicated in the user-defined cabling plan and an attribute of the second first network device according to the physical cabling topology;

a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of: a mismatch between two connected network devices in the computer network a mismatch in a port of a first network device in the computer network indicated in the user-defined cabling plan and a port of the first network device according to the physical cabling topology; a mismatch in an attribute for a second network device in the computer network indicated in the user-defined cabling plan and an attribute of the second first network device according to the physical cabling topology; a mismatch in an operating system release for a third network device in the computer network indicated in the user-defined cabling plan and an operating system release for the third network device according to the physical cabling topology; or a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).


With respect to claims 5 and 14, Kavak teaches wherein determining the physical cabling topology comprises constructing, using a Link Layer Discovery' Process, a database of network devices and actuals connections within the computer network ([0059], The CME 204 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208”; fig. 3, in block 316, SDN controller displays graphically the physical network topology; [0062], “At block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology”; see also [0038]; [0041], [0042] and [0073]).



With respect to claims 6, and 15, Kavak is silent on  “further comprising: generating an updated cabling plan in response to determining the difference between the user-defined cabling plan and the physical cabling topology; and outputting the updated cabling plan”.
However, Jain teaches further comprising: generating an updated cabling plan in response to determining the difference between the user-defined cabling plan and the physical cabling topology; and outputting the updated cabling plan ([0052], “For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52). As described above for the first embodiment, if a cabling error is identified, the link adjacency is not brought up and a cabling mismatch error is logged. Other action may be taken including transmitting an SNMP trap message or script invocation, as previously discussed. In one embodiment, if there is not a match between the received link information and the cable plan, the switch may wait until another link layer advertisement is received and perform another check, before identifying a cable error. The switch may also check to see if there is an updated cable plan available and if so, after the cable plan is reloaded, another check is performed against the updated cable plan, before a cabling error is identified”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “further comprising: generating an updated cabling plan in response to determining the difference between the user-defined cabling plan and the physical cabling topology; and outputting the updated cabling plan”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).



With respect to claims 12 and 20, Kavak is silent on  “wherein the SDN cabling validation engine is configured to determine the difference between the user-defined cabling plan and the physical cabling topology by: determining that a first proposed connection in the user-defined cabling plan is missing from the physical cabling topology; or determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding proposed connection of the plurality of proposed connections”.
However, Jain teaches wherein the SDN cabling validation engine is configured to determine the difference between the user-defined cabling plan and the physical cabling topology by: determining that a first proposed connection in the user-defined cabling plan is missing from the physical cabling topology; or determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding proposed connection of the plurality of proposed connections ([0052], “The received advertisements include the chassis-id and port-id for the remote switch link. For each advertisement received from a peer on a local port, the physical connectivity manager 16 compares the advertised remote chassis-id and the remote port-id of the link peer against the corresponding connection entry in the cable plan for the local port (step 48). If there is a match (step 50), the local switch 10 continues to monitor received advertisements and compare the link peer information in the advertisement with the stored cable plan. If the received link information does not match the stored cable plan, a cabling error is identified (steps 50 and 52)”, if a connection is missing, the received link information will not match the stored cable plan and a cabling error is identified).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “wherein the SDN cabling validation engine is configured to determine the difference between the user-defined cabling plan and the physical cabling topology by: determining that a first proposed connection in the user-defined cabling plan is missing from the physical cabling topology; or determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding proposed connection of the plurality of proposed connections”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).



With respect to claim 21, Kavak is silent on  “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding proposed connection of the plurality of proposed connections”.
However, Jain teaches wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kavak system to include the feature “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining that an attribute of a second actual connection of the plurality of actual connections does not match an attribute of a corresponding proposed connection of the plurality of proposed connections”, as disclosed by Jain because it provides for faster troubleshooting of network issues due to miscabling and therefore reduce network downtime and operational costs (See Jain: para [0014]-[0015]).


Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kavak in view of Jain and further view of Mercier, US Pub. 2006/0271677.

With respect to claims 7 and 16, Kavak teaches further comprising prompting a user to select a cabling rule for a first network device and a second network device by prompting the user ([0066], “In one embodiment, a network design policy can be specified using IETF’s Policy Management Architecture (PMA), which is based on an object oriented model utilizing Lightweight Directory Access Protocol (LDAP). LDAP is a client-server protocol designed for accessing directories over a network. In this example, a network administrator can create, view, and edit policies from a directory service using LDAP. Each policy rule component can be stored as an LDAP object. Furthermore, a network administrator or other user can create policy groups, which define sets of related policy rules”, an administrator can set cabling rules using LDAP; fig. 3, “Operator’s Policy Book” is input to SDN controller; [0031]) to input:
a port, identification number on the first network device in the computer network ([0067], “port number ranges reserved for DPUs (e.g., DPU1:1-10), port number range from DPU to other nodes (e.g., DPU1: 11-30)”; 
a port identification number on the second network device in the computer network ([0067], “port number ranges reserved for DPUs (e.g., DPU1:1-10), port number range from DPU to other nodes (e.g., DPU1: 11-30)”; 
a speed for a connection between the first network device and the second network device ([0067], “allowed line speeds (e.g., Access: 1G, Aggregation 10G, OLT: 40G, etc.)”
a physical role for the first network device ([0067], “allowed configurations of network links (e.g., DPU to Access Switch, Access Switch to Aggregate Switch, Aggregation Switch to OLT, Leaf to Spine, etc.; and 

Kavak in view of Jain is silent on “prompting the user for a model number for the first network device and a model number for the second network device”.
However, Mercier teaches prompting the user for a model number for the first network device and a model number for the second network device (fig. 12, Model Number may be entered for any server in the dialog box; [0066]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Kavak-Jain system to include the feature “prompting the user for a model number for the first network device and a model number for the second network device”, as disclosed by Mercier because it is a specific attribute for a server/device, which in combination with other information/attributes specified in a policy,  can be used to analyze Data Paths and verify their configuration and detect vulnerabilities (See Mercier: para [0066]).


With respect to claims 8 and 17, Kavak in view of Jain and further in view of Mercier teaches wherein receiving the user-defined cabling plan comprises receiving user input indicating user selections for the port identification number for the first network device, the port identification number for the second network device, the speed for the connection between the first and second network devices, the model number for the first network, device, the model number for the second network device, the physical role for the first network device, and the physical role for the second network device (See .



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kavak in view of  Jain and further in view of Abuduweili et al., US Pub. 2016/0357416 (hereinafter Abuduweili).


With respect to claims 9 and 18, Kavak in view of Jain is silent on “wherein receiving the user-defined cabling plan comprises receiving a JavaScript Object Notation file or a comma-separated values file indicating the user-defined cabling plan”.
However, Abuduweili teaches wherein receiving the user-defined cabling plan comprises receiving a JavaScript Object Notation file or a comma-separated values file indicating the user-defined cabling plan ([0080], “The tool can simply receive the various data about the end components through an application programming interface or the like, and can assign values according to a common topology model to characterize that data”; [0081], “The common topology model can follows the Graph abstract data type in the JSON format……… each model has a node property and a link property which refers to a graph's vertices and edges, respectively. The node's property is used to define a collection of nodes. Each node is the JSON description of one of the nodes in the topology. An x and a y can be used as coordinates to define the position of each subject node. The links property can be used to define a collection of links. Each link is a JSON description of one of the links in the topology…..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Kavak-Jain system to include the feature “wherein receiving the user-defined cabling plan comprises receiving a JavaScript Object Notation file or a comma-separated values file indicating the user-defined cabling plan”, as disclosed .



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kavak in view of  Jain and further in view of Finn et al., US Pub. 2010/0180322 (hereinafter Finn).


With respect to claim 22, Kavak in view of Jain is silent on “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections”.
However, Finn teaches wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections ([0042]. “The validation engine 213 may similarly detect an error if a port intended to provide a high-speed, e.g., 1 Gbit/sec, link to another network segment appears to have a much slower speed, e.g., 10 Mbit/sec., thereby suggesting a possible mis –wiring”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Kavak-Jain system to include the feature “wherein determining the difference between the user-defined cabling plan and the physical cabling topology comprises determining one or more of a mismatch in a port speed for a proposed connection of the plurality of proposed connections and a port speed for a corresponding actual connection of the plurality of actual connections”, as disclosed by Finn because it prevents errors arising from mis-configured interfaces of devices (See Finn: para [0012]).



Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action.




	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        4/7/2021

                                                                                                                                                                                                     /GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477